Citation Nr: 0209793	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-07 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of head 
injury with headaches currently evaluated at 10 percent.

(The issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated at 20 percent, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from April 1979 to September 
1988.

This appeal arises from the September 1999 rating decision 
from the Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina Regional Office (RO) that continued the 
evaluation of the service connected residuals of head injury 
with headaches at 10 percent. 

In April 2002, a video teleconference hearing was held before 
the undersigned.  That hearing was conducted under the 
authority of the Chairman.  A transcript of the hearing is of 
record.

Additional development is being undertaken on the issue of 
entitlement to an increased rating for lumbosacral strain, 
currently evaluated at 20 percent.  This development is 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for residuals of head injury with headaches, 
currently evaluated at 10 percent, has been obtained by the 
RO.

2.  The veteran has complained of headaches; however, there 
is no clinical evidence that the veteran has prostrating 
attacks of headaches averaging once a month over last several 
months or a diagnosis of multi-infarct dementia associated 
with trauma related to a service connected disability.  The 
VA neurological examination was normal.  Migraine headaches 
have not been diagnosed.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of head injury with headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102 and Part 4 including 4.1, 4.2, 4.7, 4.10, 
4.124a, 4.130, Diagnostic Codes 8045, 8100, 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for an increased rating for residuals of head 
injury with headaches, currently evaluated at 10 percent.  A 
letter sent to the veteran in September 2001 addressed the 
VCAA.  Further, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  The 
veteran indicated at the video teleconference hearing in 
April 2002, that he was going to provide additional treatment 
records; however, none have been received.  The case was held 
in abeyance for 60 days as indicated at the hearing.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected residuals of head injury with 
headaches is rated under Diagnostic Code (DC) 8045-9304.  
Diagnostic Code 8045 is for brain disease due to trauma and 
provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

The evidence in this case shows that on VA examination in 
April 1999, the veteran's history was that he fell while in 
service and struck the back of his head.  On examination, the 
veteran complained of headaches three to four times a week 
that last about 10 to 20 minutes.  They were located mainly 
in the frontal area.  They are relieved by medication.  
Neurological examination was normal.  The diagnosis was 
cerebral concussion and tension headaches with no 
neurological sequelae.  

A neuropsychological consultation report, conducted for the 
VA, from July 1999, shows that after examination and testing, 
there was a severe degree of emotional distress and that 
academic and memory difficulties were likely a side-effect of 
severe anxiety and depression.  On one test, he performed at 
the 42nd percentile, which was not representative of 
individuals with known brain injuries.  The diagnoses were 
major depressive disorder, recurrent, severe, without 
psychotic features; anxiety disorder, not otherwise 
specified; dependent personality features; and concussion by 
history.  At the Board hearing in April 2002, the veteran 
reported headaches in the frontal area that occurred three or 
four times a week and last about an hour.  

In this case, there is no showing of a diagnosis of multi-
infarct dementia associated with brain trauma such as would 
provide a higher rating under Diagnostic Code 9304, and 
therefore, the veteran's currently assigned 10 percent 
evaluation is the highest available for subjective complaints 
regarding any brain trauma associated with the service 
connected disability and as such a higher rating is 
unavailable under Diagnostic Code 8045.  

A rating in excess of 10 percent is additionally unavailable 
under Diagnostic Code 8100, as there is no evidence of 
prostrating attacks of headaches averaging once a month for 
the last several months.  (It is noted that this code is for 
migraine headaches, and that migraine headaches have not been 
diagnosed.  Again, the diagnosis is of tension headache and 
VA neurological examination was normal and the veteran 
complains of headaches three or four times a week that last 
10 to 20 minutes or an hour.  There is no clinical showing 
that the headaches complained of are prostrating as would be 
required for a 30 percent evaluation under this Diagnostic 
Code.  In sum, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.  38 C.F.R. § 4.12a, Diagnostic Code 8100 
(2001). 

In summary, it is the conclusion of the Board that there is 
no objective symptomatology related to the service connected 
residuals of head injury with headaches, that would provide 
for a higher rating and as such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of head injury with headaches is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

